internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to plr-106935-00 cc tege eb ec date date legend parent acquiring target company date a date b year c this letter is in response to your letter dated date submitted on behalf of parent requesting rulings under sec_162 of the internal_revenue_code specifically the letter requests rulings under the facts outlined below that target officers will not be covered employees with respect to the acquisition year or the resignation year under sec_162 a ruling under sec_280g concerning whether the base_period includes any period during which a disqualified_individual served as an outside director was withdrawn the facts as submitted are set forth below company was formed for the sole purpose of acquiring the stock of target on date a acquiring and company entered into an acquisition agreement merger agreement to purchase all of the issued and outstanding_stock of target subsequently parent commenced an offer to purchase all of the shares of target on date b target became a wholly owned subsidiary of acquiring the merger was structured to be tax free at the corporate level however the purchase of shares was taxable to target shareholders parent represents that target will not be required to file any reports or plr-106935-00 statements with the sec that disclose executive compensation and that would be due after target ceased to be a reporting entity as a result of the merger accordingly there will be no summary compensation table for target which would disclose the compensation of the chief_executive_officer and four highest paid officers for target’s year that ended with the merger the day prior to date b acquisition year parent represents that none of the former target employees will be included in the year c summary compensation table to be filed by parent with the sec many target executives will continue to be target employees but some may become acquiring employees or employees of other affiliated corporations during year c or the following year certain corporate officers of target and parent resigned in year c or may resign in a later year as employees others may resign their positions as officers and all of their duties as officers in a year resignation year those individuals who resign their positions as officers may continue to perform services as consultants or as target or parent employees or employees of another company in the parent controlled_group for the remainder of the resignation year and possibly in future years thus resignation from their positions as officers does not necessarily equate to resignation from service as consultants or employees these officers may be listed pursuant to the executive compensation disclosure rules under the exchange act as chief_executive_officer or one of the highest compensated officers for the resignation year sec_162 of the code allows a deduction for all of the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business including a reasonable allowance for salaries or other compensation_for_personal_services actually rendered sec_162 of the code provides that for any publicly_held_corporation no deduction shall be allowed for applicable_employee_remuneration with respect to any covered_employee to the extent that the amount of such remuneration for the taxable_year exceeds dollar_figure sec_162 of the code defines covered_employee as any employee of the corporation if as of the close of the taxable_year such employee is the chief_executive_officer of the taxpayer or is an individual acting in such capacity or the total compensation of such employee for the taxable_year is required to be reported to shareholders under the exchange act by reason of such employee being among the four highest compensated officers for the taxable_year other than the chief_executive_officer sec_1_162-27 of the income_tax regulations provides the general_rule describing who is a covered_employee under the regulations a covered_employee means any individual who on the last day of the taxable_year is a the chief executive plr-106935-00 officer of the corporation or is acting in such capacity or b among the four highest compensated officers other than the chief_executive_officer whether an individual is the chief_executive_officer or one of the four highest compensated officers is determined pursuant to the executive compensation disclosure rules under the exchange act in the notice of proposed rulemaking containing the proposed_regulations under sec_162 of the code the preamble contains the following language concerning the identification of covered_employee the regulations clarify which employees are covered employees for purposes of sec_162 the legislative_history to sec_162 provides that covered employees are defined by reference to the sec rules governing executive compensation disclosure under the exchange act under the regulations an individual generally is a covered_employee if the individual’s compensation is reported on the summary compensation table under the sec’s executive compensation disclosure rules as set forth in item of regulations s-k c f_r under the exchange act however the regulations specifically provide that in order to be a covered_employee for sec_162 purposes an individual must be employed as an executive officer on the last day of the taxable_year thus only those employees who appear on the summary compensation table and who are also employed on the last day of the taxable_year are covered employees accordingly based on the facts as submitted we rule as follows for purposes of sec_162 of the code target’s officers will not be covered employees with respect to the acquisition year because no summary compensation table is required to be filed by target with the sec for the acquisition year and these officers will not be listed on any summary compensation table filed by parent for the acquisition year for purposes of sec_162 of the code officers of target and acquiring will not be covered employees with respect to the resignation year if they have resigned their employment or their positions as officers before the last day of the resignation year with no intent to resume their duties as officers in the forseeable future accordingly no compensation paid to these officers with respect to the resignation year will be subject_to the m deduction limitation although you requested a ruling concerning whether the base_period under sec_280g of the code includes the period during which a disqualified_individual served as an outside director the ruling was withdrawn except as specifically ruled on above no opinion is expressed as to the federal_income_tax consequences of the above-described transaction under any other provisions of the plr-106935-00 code this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely robert misner assistant chief executive compensation branch office of the division counsel associate chief_counsel tax exempt and government entities enclosure copy for
